Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is in response to the remarks filed on 5/26/2022. 
The rejection of claims 2-18 under 35 USC 112(a) is withdrawn in view of the remarks. The applicant reply has overcome the 112(a) rejection.
REASONS FOR ALLOWANCE
	Claims 2-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 2-18 are allowed over the prior art of records based on the remark’s pages 1-7.
With respect to independent claim 2, the prior art of records, either singularly or in combination, does not fairly teach or suggest a display device including limitation “wherein the display portion comprises a transistor, wherein the driver circuit overlaps with the first plate, wherein the second plate overlaps with the first plate, wherein the first resin comprises a first region and a second region, wherein the first region of the first resin overlaps with the first plate, wherein the second region of the first resin does not overlap with the first plate, and wherein the second region of the first resin is bendable” along with the other limitation.
With respect to independent claim 9, the prior art of records, either singularly or in combination, does not fairly teach or suggest a display device including limitation “wherein the display portion comprises a transistor, wherein the driver circuit overlaps with the first plate, wherein the second plate overlaps with the first plate, wherein the first resin comprises a first region and a second region, wherein the first region of the first resin overlaps with the first plate and the second plate, wherein the second region of the first resin does not overlap with the first plate and the second plate, and wherein the second region of the first resin is bendable” along with the other limitation.
With respect to independent claim 16, the prior art of records, either singularly or in combination, does not fairly teach or suggest a display device including limitation “wherein: the display portion includes a region between the first resin layer and the second resin layer, the scan line driver circuit includes a region between the first resin layer and the second resin layer, the signal line driver circuit does not locate between the first resin layer and the second resin layer, the first plate includes a region overlapping the scan line driver circuit with the first resin layer therebetween, the third plate includes a region overlapping the scan line driver circuit with the second resin layer therebetween, the first plate and the second plate are on a same plane side of the first resin layer, the first plate and the second plate are apart from each other, the first plate includes a region overlapping the third plate, the first resin layer includes a first region overlapping the first plate, a second region overlapping the second plate, and a third region between the first region and the second region, the first plate and the second plate are attached to the first resin layer, the first resin layer is configured to be bent in the third region, and the scan line driver circuit does not overlap the third region” along with the other limitation.

The prior art of records, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 2, 9 and 16, and renders it allowable.
Dependent claims 3-8, 10-15 and 17-18 are also allowable as discussed with respect to independent claims 2, 9 and 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 5, 2022